DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-9 were originally filed June 21, 2018.
	The preliminary amendment received June 21, 2018 amended claims 3-5, 8, and 9 and added new claims 10-20.
	The amendment received April 8, 2020 amended claim 1.
	The amendment received September 23, 2020 amended claim 1.
	Claims 1-20 are currently pending.
	Claims 1, 4, 5, and 19 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, Group I (claims 1-5, 8, 10-13, 15-17, 19, and 20) in the reply filed on November 1, 2019. Claims 6, 7, 9, 14, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Applicants elected, without traverse, a gelatin particle having b/a of 1-10, diameter of 0.001-5m, a contrast medium/agent, and cross-linked as the species/subgenus in the reply filed on November 1, 2019. Claims 2, 3, 8, 10-13, 15-17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species/subgenus, there being no allowable generic or linking claim. 
Potential Rejoinder
	Applicant elected claim directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
	The present application is a 371 (National Stage) of PCT/JP2016/087805 filed December 19, 2016 which claims foreign priority to JP 2015-254950 filed December 25, 2015.
Drawings
	No drawings are present.
Claim Interpretation
	"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) wherein the claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product. Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." See Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations).
	Regarding the present claims, only the structure of the gelatin particles (i.e. gelatin particles with a particle diameter of 1.0 nm to 5.0 m, contrast medium/agent, crosslinked) will be considered. The “wherein a major-axis length of dried gelatin particles is defined as a and a major-axis length of gelatin particles after swelling treatment obtained by immersing the dried gelatin particles in water at 40ºC under an atmospheric pressure for 60 minutes is defined as b, the gelatin particles have a swelling degree represented by b/a of 1.0 to 10.0” is a product-by-process limitation since the ratio is dependent on the process. The limitation would be considered a structural limitation if the final concentration and/or percentage of water was required.
Withdrawn Rejections
The rejection of claims 1 and 5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahlers et al. U.S. Patent Application Publication 2008/0003292 published January 3, 2008 is withdrawn in view of the amendment received September 23, 2020.

The rejection of claims 1, 4, 5, and 19 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bajpayee et al. U.S. Patent Application Publication 2014/0193508 published July 10, 2014 is withdrawn in view of the amendment received September 23, 2020.

The rejection of claims 1, 4, 5, and 19 under 35 U.S.C. 103 as being unpatentable over Ahlers et al. U.S. Patent Application Publication 2008/0003292 published January 3, 2008 and Bajpayee et al. U.S. Patent Application Publication 2014/0193508 published July 10, 2014 is withdrawn in view of the amendment received September 23, 2020.

The rejection of claims 1, 4, 5, and 19 under 35 U.S.C. 103 as being unpatentable over Ahlers et al. U.S. Patent Application Publication 2008/0003292 published January 3, 2008 and Van Den Broek et al. U.S. Patent 2014/0179803 published June 26, 2014 is withdrawn in view of the amendment received September 23, 2020.

The rejection of claims 1, 4, 5, and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,132,203 is withdrawn upon further consideration.

The rejection of claims 1, 4, 5, and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,753,608 is withdrawn upon further consideration.

New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed gelatin particles. It is unclear what the final product is and what the characteristics of the final product are. Only characteristics of the final product should be present in the claims (e.g. diameter of dried gelatin particle if a dried gelatin particle is being claimed, diameter of a “swollen”/gelatin particle containing water if a gelatin particle containing water is being claimed).
Maintained Rejection
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van Den Broek et al. U.S. Patent 2014/0179803 published June 26, 2014.
For present claims 1, 4, 5, and 19, Van Den Broek et al. teach gelatin nanoparticles which are crosslinked and contain pharmaceutically active compounds including contrast media and have diameters of up to 800 nm (i.e. 0.8 m), 500 nm (i.e. 0.5 m), and 10-800 nm (please refer to the entire specification particularly the abstract; paragraphs 1, 2, 4, 7-14, 16, 29, 30, 40-44).
Therefore, the teachings of Van Den Broek et al. anticipate, or in the alternative, render obvious the gelatin particles of the present claims.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van Den Broek et al. for claims 1, 4, 5, and 19 were considered but are not persuasive for the following reasons.
	Applicants contend that while Van Den Broek et al. teach that the gelatin particles can have a diameter of up to 800 nm (i.e. 0.8 m), the majority of gelatin particles actually made are smaller. Applicants also contend that Van Den Broek et al. does not teach the swelling degree. Applicants also appear to contend that the swelling degree is not a product by process step because the swelling treatment is not a step in the process used to make the gelatin particles (see the response received September 23, 2020, page 10, second paragraph and page 11, first full paragraph).
	Applicants’ arguments are not convincing since the teachings of Van Den Broek et al. anticipate the gelatin particles of the instant claims. Van Den Broek et al. teach gelatin particles with an average diameter of 800 nm (i.e. 0.8 m), 500 nm (i.e. 0.5 m), and 10-800 nm (please refer to the entire specification particularly paragraphs 2, 4, 14).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
If the swelling step is not a method step, then why is the diameter claimed as the diameter after swelling? If applicants wish to claim dried gelatin particles, then the diameter should be for the dried gelatin particles (e.g. characteristics of the final product should be claimed).
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al., 2009, Studies on the particle size control of gelatin microspheres, Front. Chem. China, 4(2): 222-228.
For present claims 1 and 5, Sun et al. teach crosslinked gelatin microparticles with diameters of 4-8 m (please refer to the entire reference particularly the Introduction; section 1.2 Preparation of GMs, Table 1; Figures 4, 6, and 8).
Therefore, the teachings of Sun et al. anticipate and/or render obvious the presently claimed gelatin microparticles.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen et al., February 2015, Gelatin Methacrylate Microspheres for Growth Factor Controlled Release, Acta Biomater, 13: 101-110.
For present claims 1 and 5, Nguyen et al. teach crosslinked gelatin microparticles with diameters of 5 m or less (please refer to the entire reference particularly the abstract; 2.3 Gelatin methacrylate microparticle fabrication, 2.4 Gelatin glutaraldehyde microparticle facrication and determination of cross-linking, 2.6 Microparticle size analysis, 3.2 Gelatin methacrylate particle characterization, Figure 2).
Therefore, the teachings of Nguyen et al. anticipate and/or render obvious the presently claimed gelatin microparticles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., 2009, Studies on the particle size control of gelatin microspheres, Front. Chem. China, 4(2): 222-228 and Van Den Broek et al. U.S. Patent 2014/0179803 published June 26, 2014.
For present claims 1, 5, and 19, Sun et al. teach crosslinked gelatin microparticles with diameters of 4-8 m (please refer to the entire reference particularly the Introduction; section 1.2 Preparation of GMs, Table 1; Figures 4, 6, and 8).
However, Sun et al. do not teach contrast medium.
For present claims 1, 4, 5, and 19, Van Den Broek et al. teach gelatin nanoparticles which are crosslinked and contain pharmaceutically active compounds including contrast media and have diameters of up to 800 nm (i.e. 0.8 m), 500 nm (i.e. 0.5 m), and 10-800 nm (please refer to the entire specification particularly the abstract; paragraphs 1, 2, 4, 7-14, 16, 29, 30, 40-44).
The claims would have been obvious because a particular known techniques (i.e. adding a contrast medium to a gelatin microparticle) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., February 2015, Gelatin Methacrylate Microspheres for Growth Factor Controlled Release, Acta Biomater, 13: 101-110 and Van Den Broek et al. U.S. Patent 2014/0179803 published June 26, 2014.
For present claims 1, 5, and 19, Nguyen et al. teach crosslinked gelatin microparticles with diameters of 5 m or less (please refer to the entire reference particularly the abstract; 2.3 Gelatin methacrylate microparticle fabrication, 2.4 Gelatin glutaraldehyde microparticle facrication and determination of cross-linking, 2.6 Microparticle size analysis, 3.2 Gelatin methacrylate particle characterization, Figure 2).
However, Nguyen et al. do not teach contrast medium.
For present claims 1, 4, 5, and 19, Van Den Broek et al. teach gelatin nanoparticles which are crosslinked and contain pharmaceutically active compounds including contrast media and have diameters of up to 800 nm (i.e. 0.8 m), 500 nm (i.e. 0.5 m), and 10-800 nm (please refer to the entire specification particularly the abstract; paragraphs 1, 2, 4, 7-14, 16, 29, 30, 40-44).
The claims would have been obvious because a particular known techniques (i.e. adding a contrast medium to a gelatin microparticle) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goswami et al., 2010, Designing Gelatin Nanocarriers as a Swellable System for Controlled Release of Insulin: An In-Vitro Kinetic Study, Journal of Macromolecular Science, 47: 119-130.
Bajpai et al., 2006, Design of gelatin nanoparticles as swelling controlled delivery system for chloroquine phosphate, J Mater Sci: Mater Med, 17: 345-358. 
Gu et al., 2009, Novel glycidyl methacrylated dextran/gelatin nanoparticles loaded with basic fibroblast growth factor: formulation and characteristics, Drug Development and Industrial Pharmacy, 35(12): 1419-1429.
Jatariu (Cadinoiu) et al., 2012, Double crosslinked interpenetrated network in nanoparticle form for drug targeting – Preparation, characterization and biodistribution studies, International Journal of pharmaceutics, 436: 66-74. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-30623062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBER D STEELE/Primary Examiner, Art Unit 1658